Citation Nr: 0100534	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from May 1974 to August 
1989.  This appeal arises from a May 1996 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  That rating decision, in 
part, determined that the veteran had not submitted new and 
material evidence to open a previously denied claim for 
service connection for an eye disorder.

In April 1999, the Board of Veterans' Appeals (Board) 
concluded that new and material evidence had been submitted, 
and that the veteran's claim had been reopened.  The Board 
remanded the case for additional development and for 
adjudication on the merits.  In August 1999, the RO denied 
the veteran's claim. 

In March 2000, the Board again remanded the case for 
additional development.  Subsequently, a May 2000 rating 
action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the medical evidence of record is against a 
finding that the veteran had glaucoma, or any other chronic 
eye disorder, during service, or that glaucoma, if currently 
present, was incurred in or causally related to the veteran's 
period of service.


CONCLUSION OF LAW

A chronic eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  The regulations also state that 
congenital or developmental defects, and specifically 
refractive error, are not disabilities for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2000).

The veteran's service medical records showed borderline 
intraocular pressures, and a December 1982 private 
physician's statement indicated that he should be considered 
a "glaucoma suspect" based on elevated intraocular 
pressure.  

A VA examination in January 1990 found the intraocular 
pressure "ok now."  In October 1995, the veteran gave a 
history of increased intraocular pressure and glaucoma was 
suspected.  In November 1995, his assessment was early open 
angle glaucoma and inadequate intraocular pressure control.  
In December 1995, the assessment was open angle glaucoma.  

In September 1996, after moving to Mississippi, the veteran 
was evaluated at the VA eye clinic in Memphis, Tennessee as a 
new patient.  The assessment was glaucoma suspect vs. ocular 
hypertension.  In January 1997, he was continuing treatment 
with medication for his eye pressure and the assessment was 
unchanged.  A glaucoma hemifield test was within normal 
limits on the right and borderline on the left.  An 
assessment in November 1997 showed an impression of ocular 
hypertension vs. open angle glaucoma.

Pursuant to the most recent remand, the veteran was scheduled 
for a VA ophthalmologic examination in order to reconcile the 
differing diagnoses of record and provide an opinion as to 
the likelihood that a current eye disorder is more likely 
than not related to findings shown during his period of 
active service.

That examination was conducted in April 2000.  The VA 
ophthalmologist reviewed the claims folder and examined the 
veteran.  The final diagnoses were:  history of increased 
intraocular pressure; myopia; astigmatism; and presbyopia.  
After setting forth the medical findings in the record, and 
noting that all the intraocular pressure reading shown during 
service were well within normal limits, the examiner stated:

I can find no documentation in the 
records available to me that his pressure 
was elevated while he was in the service.  
The records indicate this patient was 
discharged in 1989 and the only mention 
prior to that time was that the 
optometrist obtaining an increased ocular 
pressure.  The fact that the private 
physician in 1982 termed this patient a 
glaucoma suspect is not surprising.  I 
have seen many patients over the years 
who have had elevated intraocular 
pressures particularly measured with the 
air puff tonometer who have on subsequent 
exams been found not to have permanent 
elevation of this intraocular pressure.  
Such patients might likely be labeled 
glaucoma suspects and followed 
appropriately.  This patient does in 1995 
have documentation of increased 
intraocular pressure even on therapy.  At 
the present time we can find no evidence 
of glaucomatous damage to his eye.  
However, the treatment of elevated 
intraocular pressure, the goal is to 
prevent such therapy.  Therefore this 
examiner cannot categorically state 
whether this patient has glaucoma or not.  
I have followed many patients with 
intraocular pressures over long periods 
of time during which they had no damage 
to the eye even in spite of the elevated 
intraocular pressures.  Other patients 
with similar intraocular pressures might 
elicit additional damage.  Therefore, we 
cannot be sure in this case if the 
treatment has prevented damage or whether 
the patient indeed does not actually 
[have] glaucoma and no damage would have 
occurred anywhere.

Although glaucoma was diagnosed in 1995, subsequent medical 
evidence, including the VA examination in April 2000, has 
cast doubt on that diagnosis.  However, whether or not the 
veteran currently has glaucoma is not the central issue in 
this case; even assuming that he does now have it, the weight 
of the evidence would not support a finding that glaucoma, 
first diagnosed in 1995, began during service or is causally 
related thereto.  

Importantly, the VA ophthalmologist who had the opportunity 
to review the claims file, including the service medical 
records, found no evidence of elevated pressure during 
service, and did not find the description of the veteran in 
1982 as a "glaucoma suspect" particularly significant in 
terms of predicting whether he would eventually manifest that 
disorder.  Essentially, the record indicates that the veteran 
may currently have glaucoma; however, if he does, this was 
first shown in 1995, approximately six years after his 
separation from service.  The conditions diagnosed on the 
most recent VA examination are congenital or developmental 
defects that are not disabilities for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2000).  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to service 
connection for an eye disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case.  The 
veteran was provided with a medical examination, and relevant 
private and VA records have been obtained.  Additionally, the 
RO has advised the veteran as to the basis upon which his 
claim was denied.  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

